                              Case 5:20-cv-03664-LHK Document 191-1 Filed 06/08/21 Page 1 of 7




Dispute              Dispute                                                    Court Order (6/8/21)
  No.
  P1      Selection of Google               As discovery proceeds, it is inevitable, as we have already seen this case, that there will be a
4/7/21    custodians: The parties have      need to add custodians and/or search terms for all or some of the custodians. It appears the
          a dispute regarding which         parties need further direction from the Court, beyond what is provided in the ESI order and
          Google employees to include       relevant subsequent orders of this Court.
          as document custodians.
                                            Accordingly, the parties are to provide: (1) a joint summary of the evolution of ESI search
                                            terms and custodians in this case, including agreed upon protocol for adding custodians and
                                            terms thus far; (2) Plaintiffs’/
                                            Defendant’s proposals as to how to manage the addition of custodians and terms going
                                            forward, including proposed end-dates and caps for additional custodians or terms. The
                                            parties must meet and confer and make a good faith effort to reach agreement on a protocol.

                                            The foregoing is to be included in a joint letter submission not to exceed 5 pages by
                                            June 25, 2021.

                                            Finally, as discussed at the June 2 hearing, and clarified herein, productions from specific
                                            custodians must identify the custodian. Productions made pursuant to non-custodial
                                            searches need not be tied to specific RFPs.
  P2      Google’s search terms: The        With regards to the custodians added in the April 13, 2021 order, not more than ten search
4/7/21    parties have a dispute            terms shall apply.
          regarding which search terms      Whether the number of terms has been further reduced from 10 by agreement of the parties
          Google should apply to            or by court order is unclear from the parties’ submission, may not yet be ripe, and may be
          identify potentially responsive   addressed in process set forth above in P1 and therefore is not addressed by the Court at this
          documents.                        time.
                                            Finally, although the search term limitations in the April 13 order may be appropriate for
                                            other custodians, the order did not, either expressly or impliedly, cover all additional
                                            custodians for all time.



                                                                              1                               Case No. 5:20-cv-03664-LHK-SVK
                              Case 5:20-cv-03664-LHK Document 191-1 Filed 06/08/21 Page 2 of 7




Dispute               Dispute                                                    Court Order (6/8/21)
  No.
  P3      Google’s production of              The Court continues to weigh how discovery may be completed efficiently and in a timely
4/7/21    Plaintiffs’ data: The parties       manner into the related issues of (1) what information Defendant has regarding Plaintiffs;
          have a dispute regarding            and (2) what information Defendants have regarding identification of putative class
          Plaintiffs’ RFP No. 18:             members.
          “Documents concerning
          Plaintiffs, including Plaintiffs’   First, the Court requests additional briefing on issues P3 & P6 following the 30(b)6
          use of Google services, all data    depositions scheduled in these cases on June 11 and June 16, respectively. Plaintiffs’ brief
          collected by Google from and        in support of its motion to compel will be due Wednesday, June 23, 2021; Defendant’s
          regarding Plaintiffs, and           opposition will be due June 30, 2021. Briefs are not to exceed 10 pages. The parties may
          Google’s use of all data            submit no more than 8 exhibits with a supporting declaration providing foundation and/or a
          collected by Google from and        brief explanation of the attachments; declarations are not to contain argument.
          regarding Plaintiffs.”

                                              Second, the Court is considering the appointment of a special master under Rule 53 with
                                              sufficient technical expertise to assist the Court in evaluating the parties’ arguments and
                                              responses on the foregoing issues in particular and, if necessary, on future discovery
                                              disputes. Neutrality of the special master would be required (Rule 53(a)(2)), and he/she
                                              would be selected following 2 nominations by each side, the parties meeting and conferring
                                              (as this may be an area where the proper candidate is obvious) and, if necessary, the Court
                                              making the selection. The Court will hear from the parties as to this approach,
                                              including any concerns set forth in Rule 53(a)(3), in a joint letter not to exceed 7 pages
                                              by June 18, 2021. .
  P4      Google server logs: The             With regards to the issue of document retention, Plaintiffs can inquire as to Google’s
4/7/21    parties have a dispute              general practices and protocols with respect to databases, as well as what it would take to
          regarding preservation and          make adjustments to or suspend those practices and protocols. If new facts arise concerning
          production of Google server         logs or Google’s ability to deviate from retention practices, the Court may consider them in
          logs regarding Google’s             the future.
          collection and use of private
          browsing information.


                                                                             2                               Case No. 5:20-cv-03664-LHK-SVK
                              Case 5:20-cv-03664-LHK Document 191-1 Filed 06/08/21 Page 3 of 7




Dispute              Dispute                                                   Court Order (6/8/21)
  No.
  P5      Google’s preservation of
4/7/21    custodial ESI: The parties
          have a dispute regarding the
          extent to which the Court’s
          ESI Order (Dkt. 91) requires
          Google to preserve custodial
          ESI back to June 1, 2008.
  P6      Class member identification:     See P3 above.
4/7/21    The parties have a dispute
          regarding Plaintiffs’ RFP No.
          10: “Documents sufficient to
          identify all alleged class
          members, including all
          electronic or physical address
          information associated with
          alleged class members.”
  P7      Logged in and logged out:        This issue is at least tangentially related to P3 and may be resolved by rulings on those
4/7/21    The parties have a dispute       issues. Accordingly, at this time the court defers this issue.
          regarding what constitutes
          logged in and logged out
          behavior.
  P8      Plaintiffs’ Consulting
4/7/21    Experts: The parties may
          have a dispute regarding
          Plaintiffs’ ability to show
          protective order materials to
          their retained experts.
  P9      Google production of
4/23/21   custodial documents
                                                                           3                                Case No. 5:20-cv-03664-LHK-SVK
                            Case 5:20-cv-03664-LHK Document 191-1 Filed 06/08/21 Page 4 of 7




Dispute              Dispute                                                 Court Order (6/8/21)
  No.
          responsive to particular
          requests: The parties have a
          dispute regarding whether
          Google will produce custodial
          documents responsive to
          certain document requests.
  P10     Google timeline for             The June 18 deadline holds for the original custodians (those identified or addressed in the
4/23/21   producing custodial             April 30 order – original 10 + 7 custodians) and terms (101 terms for original 10 + 10 terms
          documents: The parties have     for additional 7).
          a dispute regarding the         .
          timeline for Google’s           The deadline for custodian productions for custodians and searches agreed upon as of
          production of custodial         the date of this order is extended to July 31, 2021.
          documents.
  P11     Google’s production of
4/23/21   Board documents: The
          parties have a dispute
          regarding Google’s production
          of documents responsive to
          RFP No. 13: “Handouts and
          presentations to or from any
          Google C-level executive or
          board member and committee
          or board meeting minutes
          discussing any private
          browsing mode, including
          Incognito mode.”
  P12     Google production of other
4/23/21   non-custodial documents:
          The parties have a dispute
          regarding whether Google will
                                                                         4                               Case No. 5:20-cv-03664-LHK-SVK
                             Case 5:20-cv-03664-LHK Document 191-1 Filed 06/08/21 Page 5 of 7




Dispute              Dispute                                                    Court Order (6/8/21)
  No.
          produce non-custodial
          documents responsive to
          certain document requests.
  P13     Google’s responses to             The Parties are to continue their meet and confer efforts on these issues. By way of
4/23/21   Interrogatory Nos. 5-7: The       guidance, the Court notes that an interrogatory asking for identification of personnel with
          parties have a dispute            responsibility for a reasonable set of clearly defined tasks or events may be an efficient
          regarding Google’s responses      means of identifying relevant persons.
          to these interrogatories.
  P14     Access to non-public Google       This issue is not yet ripe.
5/26/21   source code: The parties have
          a dispute regarding Plaintiffs’
          requests for access to non-
          public Google source code.


  P15     Cross-use: The parties have a     The parties are to continue their meet and confer efforts, with both sides compromising from
5/26/21   dispute regarding cross-use of    their proposed positions as directed on the record at the June 2 hearing.
          discovery between Brown and
          Calhoun.
  P16     X-Client Data: The parties        The Court has considered the parties’ previous submissions and argument on this issue and
5/26/21   have a dispute regarding          requests supplemental briefing on the following specific question: What is Plaintiffs’ factual
          Plaintiffs’ RFP 120:              basis to dispute Google’s position that there are multiple reasons why the X-Client Data
          “Documents sufficient to          field may be empty and therefore the empty field does not necessarily identify class
          identify, during the Class        members? Google is to respond to Plaintiff’s position.
          Period, Chrome web browser        The submission is to be a joint letter brief not to exceed 7 pages. The parties are to
          communications that did not       negotiate the exchange of their respective sections and submit the brief to the Court by
          contain any X-Client Data         July 9, 2021.
          Header.”
  D1      Google’s Requests for
          Admission Nos. 1, 2, 3, 4
                                                                            5                               Case No. 5:20-cv-03664-LHK-SVK
                           Case 5:20-cv-03664-LHK Document 191-1 Filed 06/08/21 Page 6 of 7




Dispute            Dispute                                                  Court Order (6/8/21)
  No.
  D2    Google’s Interrogatories Nos.
        7, 9, 10
  D3    Google’s Requests for
        Production No. 2, 7
  D4    Google’s Requests for           The parties’ submission on this issue is not helpful to the Court. The Court will set a date in
        Admission Nos. 12 and 14        the future for submission of disputes regarding written discovery.




                                                                        6                                Case No. 5:20-cv-03664-LHK-SVK
                             Case 5:20-cv-03664-LHK Document 191-1 Filed 06/08/21 Page 7 of 7




Chart A
Dispute               Request                                         Court Order (6/8/21)
  No.
  P6      Plaintiffs RFP 10: Documents
4/23/21   sufficient to identify all alleged
          class members, including all
          electronic or physical address
          information associated with
          alleged class members.
  P13     Plaintiffs Interrogatory No. 5:
4/23/21   Please IDENTIFY one copy of
          each version of each and every
          PUBLIC DISCLOSURE in
          which a WEBSITE that uses a
          GOOGLE THIRD-PARTY
          SERVICE informs USERS that
          USERS’ INFORMATION will
          be collected (by the WEBSITE
          or by GOOGLE)
          notwithstanding the USERS’
          BROWSER SETTINGS.




  P15     Plaintiffs’ RFP 120: Documents
5/26/21   sufficient to identify, during the
          Class Period, Chrome web
          browser communications that
          did not contain any X-Client
          Data Header




                                                                 7                           Case No. 5:20-cv-03664-LHK-SVK
